                                                          7/2/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - X

UNITED STATES OF AMERICA                       ORDER

           - v. -                              20 Cr. 13 (VM)

CHAD ZESKE,

           Defendant.

- - - - - - - - - - - - - - - - - X


           WHEREAS, with the defendant=s consent, his guilty plea

allocution was made before a United States Magistrate Judge on May

6, 2021;

           WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

           WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;
            IT IS HEREBY ORDERED that the defendant=s guilty plea is

accepted.

Dated: New York, New York
       ___________,
         July 2     2021


                                SO ORDERED:


                                ______________________________
                                ____________
                                           __
                                            ___
                                              __
                                              _____ __
                                                     _________________
                                HONORABLE
                                HONO
                                   NO
                                    ORA  BLE VICTOR
                                      RABL    VIC
                                              VI CT
                                                  TOR
                                                  TO R MARRERO
                                                    OR  MAR
                                                          A R
                                                            REERO
                                                               RO
                                UNITED
                                UN
                                U
                                UNIT
                                 NIIT ED STATES
                                    TED   STAATES DISTRICT
                                              TE    DI
                                                     ISST
                                                        TRICT T JUDGE
                                                                 JU
                                                                  UD
                                                                   DGE
                                SOUTHERN
                                SOU
                                SO UT
                                    THHE RN DISTRICT
                                       ERN   DI
                                              IS
                                               ST
                                               STR
                                                 TR ICT OF
                                                  RIC     OF NEW
                                                              NEW YORK
                                                               EW   YO
                                                                     OR
                                                                      RK
